Title: From Thomas Jefferson to Edmond Charles Genet, 24 November 1793
From: Jefferson, Thomas
To: Genet, Edmond Charles



Sir
Germantown Nov. 24. 1793.

I laid before the President of the US. your two letters of the 11th. and 14th. instant on the subject of new advances of money, and they were immediately referred to the Secretary of the treasury within whose department subjects of this nature lie. I have now the honor of inclosing you a copy of his report thereon to the President in answer to your letters, and of adding assurances of the respect & esteem of Sir Your most obedt. & most humble servt

Th: Jefferson

